           UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF WISCONSIN

NANCY DEWEY individually and as a
trustee, THE NANCY DEWEY LIVING
TRUST, THE NANCY DEWEY 2015 NEA
GRANTOR RETAINED ANNUITY            Case No. 18-CV-1739-JPS
TRUST, THE NANCY DEWEY 2015 P&D
GRANTOR RETAINED ANNUITY
TRUST, THE IRREVOCABLE TRUST
FOR THE GRANDCHILDREN OF
NANCY AND DOUGLAS DEWEY,
JOHN DEWEY individually and as a
trustee, THE JOHN D. DEWEY LIVING
TRUST, THE JOHN D. DEWEY
IRREVOCABLE CHILDREN’S TRUST,
THE ABIGAIL DEWEY IRREVOCABLE
TRUST, THE ERIN DEWEY
IRREVOCABLE TRUST, THE IAN
DEWEY IRREVOCABLE TRUST, THE
SHEAMUS DEWEY IRREVOCABLE
TRUST, THE ABIGAIL DEWEY
DESCENDANTS TRUST, THE ERIN
DEWEY DESCENDANTS TRUST, THE
IAN DEWEY DESCENDANTS TRUST,
THE SEPARATE TRUSTS FOR IAN
DEWEY, SHEAMUS DEWEY, ERIN
DEWEY, ABIGAIL DEWEY, and THE
SHEAMUS DEWEY DESCENDANTS
TRUST,
                 Plaintiffs,

v.

KURT BECHTHOLD, MARK
FILMANOWICZ, DAVID BECHTHOLD,                     ORDER
PAYNE & DOLAN, INC., NORTHEAST
ASPHALT, INC., CONSTRUCTION
RESOURCES MANAGEMENT, INC.,
ZENITH TECH, INC., and
TIMBERSTONE OF RICHFIELD, INC.,
                 Defendants.
       On May 29, 2019, Plaintiffs filed an expedited, non-dispositive

motion to compel certain accounting documents from Defendants. (Docket

#80). Defendants timely objected to the motion on the grounds that this

Court does not have jurisdiction over aspects of the litigation that are

involved in the appeal; that the phrase “accounting records” was not

defined; and that the requests are out of proportion because they are

unlimited as to time. (Docket #81 at 2–4).

       A notice of appeal “divests the district court of its control over those

aspects of the case involved in the appeal.” Griggs v. Provident Consumer

Disc. Co., 459 U.S. 56, 58 (1982); May v. Sheahan, 226 F.3d 876, 879 (7th Cir.

2000) (finding that a district court had no jurisdiction to accept an amended

complaint when the appeals court was deciding whether a defendant was

entitled to qualified immunity based on allegations in the original

complaint); Kusay v. United States, 62 F.3d 192, 193–94 (7th Cir. 1995)

(holding that a district court retains jurisdiction over issues ancillary to the

appeal). The Court has made it very clear that it does not believe that

Defendants’ interlocutory appeal is meritorious. See (Docket #75). The

Court has also stressed that the material at issue would be subject to

discovery for other claims in the litigation. Id. at 18. Nevertheless, Plaintiffs’

single request for production, (Docket #79-1 at 9–10), is virtually identical

to the subject currently on appeal; i.e., the documents in the inspection

demand. If, as the Court suspects, the Court of Appeals lacks jurisdiction

over the issue, then there would be no issue if this Court ordered

Defendants to comply with the request. However, until that is resolved, the

Court can only address matters ancillary to the issue on appeal. The Court




                                   Page 2 of 3
is unable to find that the request for production is ancillary to the issue on

appeal.

       Accordingly,

       IT IS ORDERED that Plaintiffs’ motion to compel (Docket #80) be

and the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 21st day of June, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                 Page 3 of 3
